PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,516,572
Issue Date: August 20, 2013
Application No. 13/237,681
Filing or 371(c) Date: September 20, 2011
For: USER CERTIFICATION IN A STRUCTURE DESIGN, ANALYSIS, AND IMPLEMENTATION SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.378(c), filed August 26, 2022, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition is GRANTED.

This patent expired on August 21, 2021 for failure to pay the seven and one-half year maintenance fee.  Since this petition was submitted within twenty-four months after the six-month grace period provided in 37 CFR l.362(e), the petition was timely filed under the provisions of 37 CFR l.378(c).

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.  

Telephone inquiries concerning this decision should be directed to Terri Johnson at (571) 272-2991.




/TERRI S JOHNSON/Paralegal Specialist, OPET